Ewbank, J.
Appellant filed a petition with the board of commissioners of Owen county, asking that his' contract for the construction of a highway improvement in that county be canceled, and that he and his bondsmen be released from liability thereon, under the provisions of Acts 1919 p. 475. His petition was denied by the board of commissioners, and he appealed to the circuit court, which rendered a judgment that he take nothing, from which he has appealed to this court.
This court has held that the statute on which he *288sought to base his action is unconstitutional. That being true he was not entitled to recover. Davis Construction Co. v. Board, etc. (1921), ante 144, 132 N. E. 629; Board, etc. v. Cave (1921), ante 152, 132 N. E. 631.
The judgment is affirmed.